     Case 1:18-cv-01543-NONE-EPG Document 70 Filed 02/24/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ASHLEY WILLIAMS, et al.,                         No. 1:18-cv-01543-NONE-EPG
12                       Plaintiffs,
13           v.                                        ORDER GRANTING THIRD JOINT
                                                       STIPULATION TO MODIFY SCHEDULING
14    COUNTY OF FRESNO, et al.,                        ORDER
15                       Defendants.                   (ECF No. 67)
16

17          On February 9, 2021, the parties filed a Third Joint Stipulation to Modify the Scheduling

18   Order and Continue All Deadlines. (ECF No. 67). The Court held a telephonic hearing on the

19   same on February 24, 2021. Plaintiff’s counsel, Adrian Paris, and defense counsel, Leslie

20   Dillahunty and Pete Ferguson, appeared.

21          At the hearing, the parties discussed the progress made in discovery and the feasibility and

22   importance of adhering to the proposed revised schedule.

23          For the reasons stated on the record, the Court finds good cause to grant this extension.

24   However, based on the parties’ representations, the number of previous extensions, and the time

25   elapsed since discovery opened, the parties should consider these dates, especially the close of

26   non-expert discovery, to be firm.

27          Accordingly, IT IS HEREBY ORDERED that the stipulation to modify the scheduling

28   order (ECF No. 67) is GRANTED and this case shall proceed on the following schedule:
                                                       1
     Case 1:18-cv-01543-NONE-EPG Document 70 Filed 02/24/21 Page 2 of 2


 1

 2                      Event              Current Date                  Revised Date
 3                 Status Conference            n/a                July 19, 2021 at 10:30 a.m.
             Fact Discovery Cut-Off        June 25, 2021              September 24, 2021
 4
            Opening Expert Disclosure      July 14, 2021               October 12, 2021
 5
            Rebuttal Expert Disclosure    August 11, 2021             November 10, 2021
 6
            Expert Discovery Cut-Off      October 7, 2021               January 5, 2022
 7           Last Day to File Motions    November 22, 2021              February 4, 2022
 8               Settlement Conference      Not Yet Set                   Not Yet Set

 9           Final Pretrial Conference    March 23, 2022           June 24, 2022 at 8:15 a.m.
                       Jury Trial          May 24, 2022           August 23, 2022, at 8:30 a.m.
10

11   IT IS SO ORDERED.

12
        Dated:     February 24, 2021                        /s/
13                                                    UNITED STATES MAGISTRATE JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
